Citation Nr: 1829161	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  11-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi
 
 
THE ISSUES
 
1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder. 
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 
 
 
REPRESENTATION
 
Appellant represented by:   Mississippi State Veterans Affairs Board
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1968 to March 1970. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 
 
In February 2010, a hearing was held at the RO before a Decision Review Officer. In August 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. 
 
In December 2015 and August 2016, the Board remanded the appeal for additional development. The August 2016 remand also directed the RO to issue a statement of the case addressing entitlement to an increased rating for right ankle arthritis. This was accomplished in August 2017, but the Veteran did not submit a timely substantive appeal and the issue is not for consideration. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA/Legacy folders have been reviewed. 
 
 
FINDINGS OF FACT
 
1. The Veteran's posttraumatic stress disorder is not manifested by total occupational and social impairment. 
 
2. The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities alone are of such severity so as to preclude substantially gainful employment. 
 
 
CONCLUSIONS OF LAW
 
1. The criteria for a rating greater than 70 percent for posttraumatic stress disorder are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 
 
2. Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16(a) (2017). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Analysis
 
In March 2009, VA denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed and perfected this appeal. In September 2010, VA granted a temporary total rating due to hospitalization for posttraumatic stress disorder from June 21, 2010; and 70 percent from August 1, 2010. In December 2011, VA continued the 70 rating for posttraumatic stress disorder. In January 2014, VA granted a temporary total rating following hospitalization for posttraumatic stress disorder from January 9, 2013; and 70 percent from March 1, 2013. The RO subsequently determined the posttraumatic stress disorder issue was part of the current appeal and it was included in the February 2014 supplemental statement of the case. 
 
Rating for posttraumatic stress disorder
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.
 
As noted, the Veteran was assigned temporary total evaluations during the appeal period. The discussion will focus on those periods where a 100 percent rating was not in effect. 
 
On VA examination in March 2009, the examiner stated there was no impairment in the claimant's thought processes or communication. His behavior was within normal limits and the Veteran was independent in his activities of daily living. The level of impairment in social and occupational functioning was described as moderate-to-severe. 
 
On VA examination in February 2010, the Veteran's general appearance and behavior were within normal limits. His speech and psychomotor activity were normal. His affect was restrictive, stable, and congruent to his mood. There was no active current suicidal or homicidal ideation and no paranoia or delusions. The Veteran's thought process was coherent and there were no active auditory or visual hallucinations. He was oriented times three with some past memory grossly intact. he appellant's insight was limited and judgment was adequate. The Veteran's social isolation had increased since the recent death of his spouse. He reported vague auditory and visual hallucinations but no obvious psychotic symptoms, including paranoia, delusions or thought disorders. The examiner opined that the Veteran continued to struggle in having a meaningful social life or interacting with people.
 
Following his June 2010 admission to a Trauma Recovery Program Residential Coping Skills, the Veteran reported that the program was helpful and he learned ways to cope with his anger and depression. 
 
In October 2011, the Veteran reported that his posttraumatic stress disorder was getting worse. He reported he was more anxious and he did not like to be around people. 
 
On VA examination in December 2011, the diagnoses were listed as posttraumatic stress disorder and major depressive disorder, single episode, severe with psychotic features (historical, per medical record). The Veteran, however, did not currently endorse symptoms of severe depression with psychotic features, but rather stated he experiences depressed mood some days but not consistently at present. The level of impairment was noted to include deficiencies in most areas. The symptoms related to the diagnosis included depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner remarked that while the Veteran reported some improvement with treatment, including no longer suffering from suicidal ideation, he continued to report posttraumatic stress disorder symptoms in the mild to moderate range that limited his ability to socialize and live a productive and satisfying life to the fullest extent capable. 
 
Following a VA examination in September 2012, the diagnoses were posttraumatic stress disorder and major depressive disorder, single episode, moderate. The examiner stated that it was possible to differentiate the symptoms related to each diagnosis, although some symptoms were attributable to both diagnoses. The Veteran's level of impairment was summarized as occupational and social impairment with reduced reliability and productivity.  The examiner stated it would be mere speculation to differentiate the portion of impairment associated with each diagnosis. The symptoms were listed as depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  
 
In January 2013, the Veteran was readmitted to the Trauma Recovery Residential Program with successful completion in February 2013. 
 
Following a VA examination in February 2014, the diagnoses were posttraumatic stress disorder and major depressive disorder, single episode, moderate. The examiner stated that the symptoms of each disorder intertwined such that a clear differentiation could not be made. The level of disability was summarized as occupational and social impairment with reduced reliability and productivity. The Veteran's symptoms were reported to include a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting. 
 
At the August 2015 videoconference hearing the Veteran testified that he liked to be by himself. He reported that sometimes he forgot what he was doing and he has had thoughts of hurting himself or others. He also stated that he had problems remembering people's names.
 
An August 2015 statement from the Veteran's team leader at the Vet Center indicates the appellant was seen for individual and group therapy on a weekly basis. He still endorsed symptoms of chronic posttraumatic stress disorder. In the writer's opinion, the Veteran's posttraumatic stress disorder severely contributed to lack of motivation, chronic sleep disturbance, difficulty in establishing and maintaining effective work and social relationships, chronic depressed mood, suspiciousness, impaired judgment and emotional instability. The writer opined that these symptoms had adversely impacted the appellant's overall quality of life. 
 
An August 2015 statement from a Marriage and Family Therapist at the Vet Center indicated that the Veteran actively participated in group activities and identified symptoms of avoidance, hypervigilance, intrusive thoughts and irritability. 
 
A statement from a Readjustment Counselor at the Vet Center received in September 2015 indicates the Veteran actively participated in group activities and identified symptoms of anger, nightmares, anxiety and depression. 
 
A September 2015 statement from a Readjustment Counseling Therapist at the Vet Center indicates that the Veteran consistently endorsed disturbing dreams, intense distress when reminded or exposed to trauma, a pattern of interpersonal conflict, sleep disturbance, and flashbacks. The then current treatment goal was to reduce the frequency and intensity of unwanted intrusive thoughts.
 
In considering the claim, the evidence shows a disagreement between the examiners as to whether the symptoms of posttraumatic stress disorder and major depressive disorder can be differentiated. Nonetheless, they appear to agree that the overall impairment cannot be differentiated.  As such, the Board finds all symptoms attributable to service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).
 
In addition to the multiple examinations and statements, the record contains extensive VA and Vet Center treatment records throughout the appeal period which show frequent treatment, to include group therapy, individual therapy, and medication management. Overall, the mental status examinations preponderate against finding a gross impairment in thought processes or communication. While there was some evidence of psychotic symptoms, such symptoms were infrequently noted and there is no indication of persistent delusions or hallucinations. Treatment records and testimony note some thoughts of hurting self or others, but again, this was not shown to be persistent and the Veteran generally denied any suicidal or homicidal ideation. The Veteran does not exhibit grossly inappropriate behavior. Records indicate the Veteran is well-groomed and that he is independent in the activities of daily living. The Veteran is shown to be well oriented. The Board acknowledges the Veteran's testimony regarding memory loss for names of close relatives, etc. and notes he is competent to report his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994). The contemporaneously prepared treatment records, however, preponderate against these contentions and they are found to be more probative. 
 
On review, the Veteran's disability picture related to his posttraumatic stress disorder is inconsistent with a 100 percent rating, and it does not more nearly approximate total occupational and social impairment. The Board acknowledges the Veteran's reports of significant social isolation but notes that he frequently participates in activities as part of his therapy and on his own. Accordingly, because at no time during the appeal period were the criteria for a 100 percent schedular rating met entitlement to an increased rating is denied.  There is no basis for any staged ratings. Hart.
 
 Individual unemployability
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
 
In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).
 
The Veteran is service-connected for posttraumatic stress disorder (70 percent); diabetes mellitus type 2 (20 percent) and for traumatic arthritis of the right ankle (10 percent). Exclusive of periods of a temporary total rating, the combined rating is 70 percent from July 17, 2003, and 80 percent from May 11, 2010. Hence, the Veteran meets the schedular requirements for individual unemployability.
 
A longitudinal review of the file shows that in 2003, the Veteran retired from long-term employment as a custodian. In statements and testimony, the Veteran reported that for the most part, he worked the night shift where he could be away from others. He reported confrontations at work as well as difficulty getting along with co-workers and accepting authority. 
 
A March 2005 VA counseling record indicates that posttraumatic stress disorder had significantly impaired the Veteran's ability to obtain and retain suitable employment. He did not possess transferable or marketable skills, and he lacked the relevant education and training needed to obtain and retain suitable employment. The vocational rehabilitation counselor determined that it was not currently feasible for the Veteran to achieve a suitable employment goal. The most feasible goal for the Veteran was a program consisting solely of independent living services. As part of this program, the Veteran took photography classes. A May 2006 Rehabilitation Closure Statement indicates the Veteran made tremendous improvement and that the services provided had a direct impact on his ability to get and maintain independence. 
 
In his May 2008 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that there were days he could not handle working or being around people and his employer put him on the third floor so he could be by himself. Information from the Veteran's employer indicates that he retired in January 2003. The employer did not indicate any concessions made by reason of age or disability. 
 
A March 2008 VA discharge summary indicates the Veteran was considered severely socially and occupationally impaired related to posttraumatic stress disorder symptoms. 
 
On VA examination in March 2009, the examiner stated that the overall impairment of employment functioning secondary to posttraumatic stress disorder was moderate to severe. The examiner further stated that his unemployability was in part due to posttraumatic stress disorder and as much or more secondary to nonservice-connected ataxia. 
 
In an April 2009 statement, the Veteran reported that his back was part of the reason he cannot work, but he got out because he could not get along with his co-workers. 

Following a VA examination in February 2010, the examiner noted that the Veteran was retired and stated there was no specific work-related individual impact from his psychiatric condition.
 
At a VA examination in September 2012, the examiner stated it was more likely than not that the Veteran's symptoms were severe enough to interfere and significantly limit the types of employment he could perform, but it was less likely than not that his posttraumatic stress disorder alone renders him unemployable. 
 
A September 2012 VA ankle examination indicates it would be unlikely that the Veteran could perform vigorous physical activity but he would be capable of performing sedentary work and mild physical activity. 
 
In a November 2012 statement, the Veteran reported he tried to do "odd jobs" after his retirement but they did not work out. 
 
On examination in February 2014, the examiner stated that because of his symptoms, the Veteran would have difficulty relating to co-workers, receiving supervision, adapting to changes at work, adhering to a typical work schedule, and maintaining concentration. 
 
Examinations of record indicate that the Veteran's diabetes is well-controlled and would not affect his ability to seek and maintain gainful employment. 
 
The Veteran has not worked since his longevity retirement in 2003 and as set forth, the record contains evidence both for and against the claim. That is, VA previously determined the Veteran's disability related to posttraumatic stress disorder caused significant impairment and an employment goal was not considered feasible. Additionally, VA examinations suggest that the Veteran's psychiatric symptoms would significantly interfere with employment and that his unemployability was, at least in part, due to posttraumatic stress disorder. There are also examinations suggesting no specific work-related impacts due to posttraumatic stress disorder and that it was unlikely his posttraumatic stress disorder rendered him unemployable. 
 
The overall evidence shows daily struggles related to posttraumatic stress disorder and the need for rigorous treatment, to include weekly visits for group and individual therapy. After reviewing the evidence of record, the Board finds that the evidence is in equipoise.  Therefore, after resolving reasonable doubt in this combat Veteran's favor, the Board finds that his service-connected disabilities are of such severity so as to preclude substantially gainful employment. Thus, the criteria for an award of individual unemployability are met. 
 
 
ORDER
 
Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder is denied. 
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


